Exhibit 10.3

 



COMMERCIAL LEASE AGREEMENT

 

THIS LEASE (this "Lease") dated this 14th day of March, 2019.

 

BETWEEN:

 

Persta Resources Inc (Referred to as the "Landlord") of THE FIRST PART

 

AND

 

CannaPharmaRx Inc (Tenant(s) referred to in this Agreement either individually
or collectively as the "Tenant") of THE SECOND PART

 

IN CONSIDERATION OF the Landlord leasing certain premises to the Tenant, the
Tenant leasing those premises from the Landlord and the mutual benefits and
obligations set forth in this Lease, the receipt and sufficiency of which
consideration is hereby acknowledged, the Parties to this Lease (the "Parties")
agree as follows:

 

Intent of Lease

 

1.It is the intent of this Lease and agreed to by the parties to this Lease that
rent for this lease will be on a gross rent and the landlord will be responsible
for all other service and utilities charges related to the premises.

 

Leased Premises

 

2.The Landlord agrees to rent to the Tenant the office space municipally
described as follows:

 

• Room 36057, 3600 888 3St SW, Calgary, AB. T2P 5C5 • Room 36059, 3600 888 3St
SW, Calgary, AB. T2P 5C5 • Room 36061, 3600 888 3St SW, Calgary, AB. T2P 5C5

 

The Premises will be used for only the following permitted use (the "Permitted
Use"): The Tenant will use the Premises solely for general office purposes and
to comply with applicable laws, bylaws, and regulations relative to the Premises
and to the business carried on.

 

3.Neither the Premises nor any part of the Premises will be used at any time
during the term of this Lease by Tenant for any purpose other than the Permitted
Use.

 

4.Not Pets or animals are allowed to be kept in or about the Premises or in any
common areas in the building containing in the Premises.

 

5.The Tenant shall not change locks to the room without prior written permission
from the Landlord. If the locks are changed a copy of the key(s) must be
provided to the Landlord.

 

Term and Termination

 

6.The term of the Lease commences on l4th day of March, 2019.

 

7.Upon 15 days' notice, the Landlord may terminate the tenancy under this Lease
if the Tenant has defaulted in the payment of any portion of the Rent when due.

 

 

 



 1 

 

 

8.Upon 15 days' notice, the Landlord may terminate the tenancy under this Lease
if the Tenant fails to observe, perform and keep each and every of the
covenants, agreements, obligations, conditions and other provisions of the Lease
to be observed, performed and kept by the Tenant and the Tenant persists in such
default beyond the said 15 days' notice.

 

9.The Lease will be terminable upon either party giving thirty (30) days' notice
to the other party.

 

Rent

 

10.The tenant shall pay monthly, in advance, with post-dated cheques or cash, to
the Landlord. Subject to the provisions of this Lease, the Tenant will pay a
gross rent of $2,000.00 dollars CAD per month for Room 36057; $1,000.00 dollars
CAD per month for Room 36059; $1,000.00 dollars CAD per month for Room 36061 on
or before the first day of each and every month.

 

11.In a situation where the corresponding month's rent cheque bounces, the
Landlord has the authority to terminate this Tenancy Agreement and an eviction
notice will be served.

 

Use and Occupation

 

12.The Tenant will use and occupy the Premises only for the Permitted Use and
for no other purpose whatsoever. The Tenant will carry on business under the
name of CannaPharmaRx Inc, and will not change such name without the prior
written consent of the Landlord, such consent not to be unreasonably withheld.

 

13.The Tenant covenants that the Tenant will carry on and conduct its business
from time to time carried on upon the Premises in such manner as to comply with
all statutes, bylaws, rules and regulations of any federal, provincial,
municipal or other competent authority and will not do anything on or in the
Premises in contravention of any of them.

 

14.In addition, one meeting room (Room 36058) is assigned for the Tenant. The
landlord and the Tenant will share public space, such as hallway, kitchen,
washroom etc. Further, the Landlord and the Tenant shall not enter the other
party's offices to eliminate the risk of becoming a suspect for leaking
confidential documents.

 

Damage/Security Deposit

 

15.On execution of this Lease, The Tenant will pay the Landlord a security
deposit equal to the amount of $4,000.00 (the "Security Deposit") to be held by
the Landlord without interest. Upon execution of this Lease the Security Deposit
shall be due immediately. The Landlord will return the Security Deposit to the
Tenant at the end of this tenancy, less such deductions as provided in this
Lease but no deduction will be made for damage due to reasonable wear and tear.

 

16.The Tenant may not use the Security Deposit as payment for the Rent.

 

17.Within 30 days after the termination of this tenancy, the Landlord will
deliver or mail the Security deposit less any proper deductions or with further
demand for payment to CannaPharmaRx Inc, or such other places as the Tenant may
advise.

 

Access Cards Security Deposit

 

18.The Landlord will provide the Tenant three (3) access cards for entering the
building complex. The Tenant will pay the Landlord with a $150.00 dollars CAD
refundable Access cards security deposit. At the end of the term, the Security
Keys Deposit will be refunded in full to the Tenant when all of the access cards
are returned in the same useable condition as the beginning of the rental term.
Any replacements required will be deducted from the $150.00 dollars CAD security
deposit.

 

 

 



 2 

 

 

Insurance

 

19.The Tenant is hereby advised and understands that the personal property of
the Tenant is not insured by the Landlord for either damage or loss, and the
Landlord assumes no liability for any such loss. The Tenant is advised that, if
insurance coverage is desired by the Tenant, the Tenant should inquire of
Tenant's insurance agent regarding a Tenant's Policy of Insurance. A copy of the
insurance must be provided to the Landlord within 30 days of the start of the
Term.

 

Utilities and Other Costs

 

20.The landlord is responsible for the payment of the following utilities and
other charges in relation to the Premises: electricity, water, sewer, telephone,
Internet and cable.

 

Governing Law

 

21.It is the intention of the Parties to this Lease that the tenancy created by
this Lease and the performance under this Lease, and all suits and special
proceedings under this Lease, be construed in accordance with and governed, to
the exclusion of the law of any other forum, by the laws of the Province of
Alberta, without regard to the jurisdiction in which any action or special
proceeding may be instituted.

 

Severability

 

22.If there is a conflict between of this Lease and the applicable legislation
of the Province of Alberta (the "Act"), the Act will prevail and such provisions
of the Lease will be amended or deleted as necessary in order to comply with the
Act. Further, any provisions that are required by the Act are incorporated into
this Lease.

 

Assignment and Subletting

 

23.The Tenant will not assign this Lease, or sublet or grant any concession or
license to use the Premises or any part of the Premises. An assignment,
subletting, concession, or license, whether by operations of law or otherwise,
will be void and will, at Landlord's option, terminate this Lease.

 

Care and Use of Premises

 

24.The Tenant will, at its sole expense, keep and maintain the Premises and
appurtenances in a good and sanitary condition and repair during the Term and
any renewal of this Lease.

 

25.The tenant will promptly notify the Landlord of any damage, or of any
situation that may significantly interfere with the normal use of the Premises.

 

26.The Tenant will not engage in any illegal trade or activity on or about the
Premises.

 

27.The Landlord and Tenant will comply with standards of health, sanitation,
fire, housing and safety as required by law.

 

Hazardous Materials

 

28.The tenant will not keep or have on the Premises any articles or things of a
dangerous, flammable, or explosive character that might unreasonably increase
the danger of fire on the Premises or that might be considered hazardous by any
responsible insurance company.

 

Rules and Regulations

 

29.The tenant will obey all rules and regulations posted by the Landlord
regarding the use and care of the leased premises.

 

 

 

 



 3 

 

 

By signing below, the Landlord and the Tenant has agreed to all of the terms and
conditions outlined in Commercial Lease Agreement.

 

 



Landlord: /s/ Irene Ma   Date: March 22, 2019       Per: Ireme Ma, GM          
Tenant: /s/ John H. Cassels   Date: March 22, 2019       Per: John H . Cassels,
CFO          

 

 

 

 



 4 

 